Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 22, 2009, is by and among PENSON WORLDWIDE,
INC., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), REGIONS
BANK, as Administrative Agent (in such capacity, the “Administrative Agent”),
Swing Line Lender, and Letter of Credit Issuer, COMPASS BANK, an Alabama banking
corporation successor in interest to Guaranty Bank, and REGIONS CAPITAL MARKETS,
a division of Regions Bank, as Joint Lead Arrangers, and COMPASS BANK, an
Alabama banking corporation successor in interest to Guaranty Bank, as
Syndication Agent.
RECITALS:
     A. The Borrower, the Lenders party thereto and the Administrative Agent
have entered into that certain Amended and Restated Credit Agreement dated as of
May 1, 2009 (as the same has been and may be amended, modified, supplemented or
restated from time to time, the “Credit Agreement”).
     B. The Borrower has requested to increase the Total Commitments by an
aggregate amount not exceeding $30,000,000 pursuant to Section 2.14 of the
Credit Agreement (the “Commitment Increase”), and the Borrower, the Lenders, and
the Administrative Agent now desire to amend the Credit Agreement to reflect
such Commitment Increase and as otherwise set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
     Section 2.1 Amendment to Schedules to the Credit Agreement. Effective as of
the date hereof, the Schedules to the Credit Agreement are hereby substituted
with the Schedules attached hereto for all purposes under the Credit Agreement,
and any reference to a certain Schedule in the Loan Documents shall refer to the
corresponding Schedule attached hereto.





--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO EFFECTIVENESS
     Section 3.1 Conditions. The effectiveness of this Amendment and the
Commitment Increase is subject to the full satisfaction of each of the following
conditions precedent:
     (a) Documents. The Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent:
     (i) Amendment. Executed counterparts of this Amendment, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower.
     (ii) Amended and Restated Notes. An amended and restated Note executed by
the Borrower in favor of each existing Lender which has agreed to increase its
Commitment in connection with the Commitment Increase.
     (iii) Joinder Agreement. Executed counterparts of a joinder agreement for
each Eligible Assignee agreeing to become a Lender (each a “New Lender”) in
connection with the Commitment Increase.
     (iv) New Notes. A Note executed by the Borrower in favor of each New
Lender.
     (v) Other Conditions. The conditions precedent specified in Section 2.14(e)
of the Credit Agreement shall have been satisfied.
     (vi) Payment of Fees. Any fees required to be paid on or before the date
hereof shall have been paid, including those fees required to be paid in that
certain Fee Letter dated as of July 2, 2009 between the Borrower and Regions
Capital Markets.
     (vii) Additional Information. Such additional documents, instruments and
information as the Administrative Agent, the Letter of Credit Issuer, the Swing
Line Lender or the Required Lenders reasonably may require.
     (b) No Default or Event of Default. No Default shall exist or would result
from the execution of this Amendment.
     (c) No Material Adverse Effect. Since the date of the most recent financial
statements delivered by the Borrower to the Administrative Agent, no event or
circumstance has occurred that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
     (d) Representations and Warranties. All of the representations and
warranties contained in Article V of the Credit Agreement, as amended hereby,
and in the other Loan Documents shall be true and correct on and as of the date
hereof, with the same force and effect as if such representations and warranties
had been made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which

2



--------------------------------------------------------------------------------



 



case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.
ARTICLE IV
NO WAIVER
     Section 4.1 No Waiver. Nothing contained herein shall be construed as a
waiver by the Administrative Agent or any Lender of any covenant or provision of
the Credit Agreement, this Amendment, or any other Loan Document, or of any
other contract or instrument between the Borrower and the Administrative Agent
and/or the Lenders, and the failure of the Administrative Agent and/or any
Lender at any time or times hereafter to require strict compliance by the
Borrower of any provision thereof shall not waive, affect or diminish any right
of the Administrative Agent or any Lender to thereafter demand strict compliance
therewith. The Administrative Agent and the Lenders hereby reserve all rights
granted under the Credit Agreement, this Amendment, the other Loan Documents and
any other contract or instrument between the Borrowers and the Administrative
Agent and/or the Lenders.
ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     Section 5.1 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. The Borrower, the
Administrative Agent and the Lenders agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.
     Section 5.2 Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and each Lender that (a) the
representations and warranties contained in Article V of the Credit Agreement,
as amended hereby, and in the other Loan Documents are true and correct on and
as of the date hereof as though made on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (b) no Default exists.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
     Section 6.1 Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.
     Section 6.2 Reference to Agreement. Each of the Loan Documents, including
the Credit Agreement and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby. This Amendment is a Loan
Document.
     Section 6.3 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     Section 6.4 APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.
     Section 6.5 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns, except the Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.
     Section 6.6 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of any signature pages hereto by telecopy, e-mail or other
electronic transmission shall be effective as delivery of originally executed
signature pages.
     Section 6.7 Effect of Waiver. No consent or waiver, express or implied, by
the Administrative Agent and the Lenders to or for any breach of or deviation
from any covenant, condition or duty by the Borrower shall be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty.
     Section 6.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

4



--------------------------------------------------------------------------------



 



     Section 6.9 Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of the Page Intentionally Left Blank. Signature Pages to Follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

             
 
                PENSON WORLDWIDE, INC.
 
           
 
                By:   /s/ Roger J. Engemoen, Jr.          
 
      Name:   Roger J. Engemoen, Jr.
 
           
 
      Title:   Chairman
 
           

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     Each Loan Party (a) consents and agrees to the terms of this Amendment and
all other Loan Documents executed in connection therewith, (b) affirms that
nothing contained in this Amendment shall modify in any respect whatsoever its
obligations under the Guaranty and the Pledge Agreement, (c) agrees that the
“Obligations” under the Guaranty and the Pledge Agreement include, without
limitation, the indebtedness and obligations of any Loan Party under the Loan
Documents, including the Credit Agreement as amended hereby, and (d) agrees that
the Guaranty and the Pledge Agreement remain in full force and effect and
continue to be legal, valid, binding, and enforceable in accordance with their
terms.

             
 
                SAI HOLDINGS, INC.
 
           
 
                By:   /s/ Roger J. Engemoen, Jr.          
 
      Name:   Roger J. Engemoen, Jr.
 
           
 
      Title:   Chairman
 
           
 
                PENSON HOLDINGS, INC.
 
           
 
                By:   /s/ Roger J. Engemoen, Jr.          
 
      Name:   Roger J. Engemoen, Jr.
 
           
 
      Title:   Chairman
 
           

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK,     as Administrative Agent, a Lender, Letter of
Credit     Issuer and Swing Line Lender
 
           
 
                By:   /s/ Robin Ingari          
 
      Name:   Robin Ingari
 
           
 
      Title:   Sr. Vice President
 
           

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK,     an Alabama banking corporation successor in
interest to Guaranty Bank, as a Lender
 
           
 
                By:   /s/ Amanda Cone          
 
      Name:   Amanda Cone
 
           
 
      Title:   Senior Vice President
 
           

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, N.A., as a Lender
 
                By:   /s/ Jacob Villere          
 
      Name:   Jacob Villere
 
           
 
      Title:   Vice President
 
           

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  TEXAS CAPITAL BANK, NATIONAL     ASSOCIATION, as a Lender
 
           
 
           
 
           
 
                By:   /s/ Paul Howell          
 
      Name:   Paul Howell
 
           
 
      Title:   Senior Vice President
 
           

 



--------------------------------------------------------------------------------



 



                  THE PRIVATEBANK AND TRUST     COMPANY, as a Lender
 
           
 
           
 
           
 
                By:   /s/ Ronald Fontenot          
 
      Name:   Ronald Fontenot
 
           
 
      Title:   Associate Managing Director
 
           

 



--------------------------------------------------------------------------------



 



                  UNION BANK, N.A., as a Lender
 
                By:   /s/ Marissa Petri          
 
      Name:   Marissa Petri
 
           
 
      Title:   Vice President
 
           

 